
	
		III
		111th CONGRESS
		1st Session
		S. RES. 116
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Brownback (for
			 himself and Mr. Roberts) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending the Head Coach of the University
		  of Kansas men's basketball team, Bill Self, for winning the Henry P. Iba Coach
		  of the Year Award presented by the United States Basketball Writers Association
		  and for being named the Sporting News National Coach of the Year and the Big 12
		  Coach of the Year.
	
	
		Whereas after the University of Kansas men's basketball
			 team won the 2008 National Collegiate Athletic Association (NCAA) Men’s
			 Basketball Division I Championship, all the most experienced players on the
			 team went on to graduate or pursue their professional ambitions;
		Whereas, despite this challenge, the Head Coach of the
			 University of Kansas men's basketball team, Bill Self, led the 2009 team to an
			 impressive 27-win season, in which the team ended the regular season at the top
			 of the Big 12 Conference, and finished the 2009 NCAA Men’s Basketball Division
			 I tournament in the Sweet Sixteen;
		Whereas, Coach Self has been a head coach for 16 years,
			 winning 9 league championships in the last 11 years and guiding his teams
			 through 11 consecutive 20-win seasons;
		Whereas Coach Self is 1 of only 4 coaches in NCAA Men's
			 Basketball Division I history to have led 3 different schools (the University
			 of Tulsa, the University of Illinois, and the University of Kansas) to the
			 Elite Eight in the NCAA Men's Basketball Division I tournament;
		Whereas Coach Self has demonstrated the Kansas values of
			 hard work, determination, pride, and spirit, and has instilled these values in
			 the athletes he coaches;
		Whereas during his career at the University of Kansas,
			 Coach Self has coached 11 professional basketball players, and impacted the
			 lives of hundreds of young men;
		Whereas, in 2009, Coach Self won the Henry P. Iba Coach of
			 the Year Award presented by the United States Basketball Writers Association
			 and was named the Sporting News National Coach of the Year and the Big 12 Coach
			 of the Year; and
		Whereas Coach Self is an asset to the country, the State
			 of Kansas, and the University of Kansas: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the Head
			 Coach of the University of Kansas men's basketball team, Bill Self, for—
				(A)winning the Henry
			 P. Iba Coach of the Year Award presented by the United States Basketball
			 Writers Association; and
				(B)being named the
			 Sporting News National Coach of the Year and the Big 12 Coach of the Year;
			 and
				(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution for appropriate display to—
				(A)the Chancellor of
			 the University of Kansas, Robert Hemenway;
				(B)the Athletic
			 Director of the University of Kansas, Lew Perkins; and
				(C)the Head Coach
			 the University of Kansas men's basketball team, Bill Self.
				
